In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-102 CR

____________________


WILLIE EUGENE CROCKETT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 02-08-05757 CR




MEMORANDUM OPINION (1)
	Our order of May 20, 2004, is withdrawn, and the appeal is hereby reinstated.
	We have before the Court a motion from the appellant, Willie Eugene Crockett, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant
personally and filed by his attorney of record.  No opinion has issued in this appeal.
	The motion is GRANTED and the appeal is therefore DISMISSED.	
									PER CURIAM

Opinion Delivered June 24, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.